Citation Nr: 1724660	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-03 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED) as due to the Veteran's service-connected disabilities.  


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel











INTRODUCTION

The Veteran served on active duty from March 1987 to December 1987. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts entitlement to service connection for erectile dysfunction as secondary to his service-connected back disability or service-connected depression.  

The Veteran was afforded a VA examination in June 2011 to determine the etiology of his erectile dysfunction.  The VA examiner reviewed the Veteran's claims file and noted the Veteran's history of back problems, depression, and erectile dysfunction.  The VA examiner reported the Veteran's use of medication to treat his erectile dysfunction.  The VA examiner opined that it would be purely speculative to state that the Veteran's ED is directly related to his service-connected back or service-connected depression.  Then the VA examiner stated that the Veteran's ED is multifactorial, including hyperlipidemia, polysubstance abuse, and smoking.  The VA examiner concluded by noting that it would purely speculative to determine the greatest causative factor.  

There are a number of issues with the VA examiner's opinion.  First, the VA examiner used the wrong standard to evaluate a secondary service-connection claim.  The relevant question is whether it is as at least as likely as not that the Veteran's ED is caused or aggravated by a service-connected back disability or depression, not whether it is the greatest causative factor for the Veteran's ED.  The VA examiner also made no finding as to whether the Veteran's ED was at least as likely as not caused by or aggravated by his service-connected disabilities.  Further, the VA examiner stated that it would be purely speculation to state that the Veteran's ED is directly related to his back or depression, but then stated his ED is multifactorial, "including" due to nonservice-connected conditions.  The VA examiner did not exclude the Veteran's service-connected disabilities as a factor in the etiology of his ED.  Nor did he explain why an opinion linking the Veteran's service-connected conditions to his ED would be speculative, but that he could offer an opinion linking the Veteran's nonservice-connected conditions.  For these reasons, the VA examination report is inadequate and additional development is necessary. 

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all records associated with the claims file, the Veteran must be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, including a copy of this remand, should be provided to the examiner in connection with the examination, and the examiner should indicate that the Veteran's records have been reviewed.  The examiner should then:

a)  Provide an opinion, with supporting clinical rationale, as to whether any erectile dysfunction is at least as likely as not (i.e. a 50 percent or greater probability) caused or aggravated by the Veteran's service-connected back disability or service-connected depression.    

By aggravation, the Board means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


